Citation Nr: 1449759	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to September 1991.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.  In that decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating effective from July 31, 2008.  The RO, in pertinent part, also denied the Veteran's claim of entitlement to service connection for a sleep disorder (claimed as sleep apnea).  

In September 2013 the Board granted a 50 percent rating for PTSD and remanded the issue of service connection for sleep apnea for further development.  The Veteran appealed the Board's September 2013 decision to the extent that the Board denied a rating higher than 50 percent.  In an Order, dated in August 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) dated in August 2014, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in September 2010; a transcript of the hearing is associated with the claims file.

In September 2014, the Veteran's representative waived initial RO review of additionally submitted evidence.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2006 to 2012 and a September 2014 brief from the Veteran's representative are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

Further development remains necessary regarding the issue of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, short term memory problems, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships; global assessment of functioning scores have indicated predominantly moderate impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO granted service connection for PTSD in the May 2009 rating decision from which the current appeal arises.  The RO provided a pre-adjudication VCAA notice by letter, dated in April 2008.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in September 2008 and in November 2010.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  The Veteran does not allege nor does the evidence suggests a material change in the disability since the Veteran was last examined by VA; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers).

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Facts

In a September 2008 statement, the Veteran asserted that his spouse said he had anger problems.  

A September 2008 report of VA examination reflects the Veteran's complaint of symptoms such as daily intrusive thoughts of Vietnam and occasional homicidal ideation.  He denied ever having any psychosis.  He indicated that he had lots of memories of casualties from Vietnam.  Certain songs and smells reminded him of Vietnam.  He reported that he has anger control problems.  He woke up in the middle of the night with thoughts of Vietnam on his mind and had restless sleep approximately two to three times per week.  He has choked his wife in the past and stated that noises wake him from his sleep.  He also talked in his sleep.  He had anger outbursts where he would break things and scream and yell or he would pout and withdraw.  Additionally, he engaged in road range and reported, "little things bother me a lot." 

He had no communication with his parents for 25 years.  He had a brother and a sister. He stated that he always felt like an outcast by his family.  He reported that there was no family history of mental illness, alcohol or drugs or crime.

He reported that he had never missed work due to mental problems.  He stated that his longest period of employment was 12 years when he worked for an employer doing heating and air conditioning.  He now works at the VA and stated that people got upset with him and that he "gets involved at times."

He reported that he was short tempered and argumentative with his wife.  He isolated himself from others and did not like having visitors.  He has three children and indicated only one son "turned out well."  He had a distant relationship with his daughter and reported that she struggles financially.  Additionally, he reported that he was estranged from his entire family.  He did indicate that his wife's mother was gravely ill which was upsetting to him.

He was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  He enjoyed leisure activities such as deer hunting with his son and wife.  He lived on 40 acres of land, owned 10 cows and enjoyed spending time in that regard.  He had a bass boat and fishing rig but did not go fishing because he was simply poorly motivated.

Mental status examination showed he was sincere and polite.  Thought processes were logical, coherent and relevant.  He was articulate, verbal, well-dressed, and well-groomed.  He was cooperative and exhibited good social skills.  He had a trim body build.  He seemed intelligent and his speech was well understood.  He was well oriented to time, place, person and situation and his affect was spontaneous.  His reasoning and fund of general information were good.  He exhibited no psychomotor slowing or agitation.  Verbal comprehension and concentration were good; however, he complained of poor short term memory, stating that he loses his place in conversation, that he tended to daydream and that he had to make lists in order to complete tasks.  His sensorium was clear and he denied having any head trauma, seizure or stroke.

Review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia and crying spells.  The Veteran indicated anhedonia as well as nightmares and racing thoughts and anger control problems.  He had homicidal ideation at times but did not have psychotic symptoms and indicated that he had never been suicidal.  His behavior problems had to do with his anger, irritability and difficulty in relationships.  He was difficult to get along with and was tolerated because he was efficient in doing his job.  However, he had a long history of anger and irritation on the job.  He was easily angered and irritated and impatient with others.  He pouts, isolates from others and has very few social companions.

The examiner assigned a GAF score in the range of 50-55 and found that the Veteran had significant occupational and social impairment on a chronic basis.  The examiner concluded that the Veteran had difficulty getting along with others, was short-tempered and impatient and had very few strong social relationships.  Despite these drawbacks, he was a good worker and had been a career noncommissioned officer at a very high level.

An August 2009 VA psychology consult record reflects the Veteran's report that he was angry, agitated, argumentative, irritable, and self-critical.  He rated his current level of depression a 4.5/10 (on a scale of 1-10).  He was alert and oriented and his thought processes were logical and goal-oriented.  There was no evidence of thought disorder or psychotic symptoms.  He reported that he had occasional passive suicidal ideation.  There was no homicidal ideation.  He was moderately depressed and reported he had poor social support.  Reality testing was good but impulse control was mildly impaired.  He reported low frustration tolerance.  He had been married to his wife for 40 years and had three grown children, two of whom he maintained contact with.  The Veteran leisure activities included watching movies with his wife.  He endorsed having problems with co-workers.  

The examiner indicated that testing showed that the Veteran was experiencing a moderate to severe level of depressive symptoms associated with his PTSD.  A GAF score of 59 was assigned.

A June 2010 VA psychology note reflects the Veteran's complaint of current PTSD symptoms including nightmares of being in Vietnam, problems with certain noises, hypervigilance, occasional exaggerated startle responses and problems with anger (although psychoactive medications help).  Additionally, he reported experiencing frequent intrusive thoughts of combat and complained that his current PTSD symptoms adversely affected his life.  He complained of interrupted sleep, stating that he had nightmares of experiences in Vietnam.

Mental status examination showed that he was neatly dressed and well-groomed. Speech was normal, logical and coherent.  His mood was neutral and his affect congruent with his mood.  His thought processes were goal directed and thought content was devoid of paranoia, obsession, grandiosity, magical thinking, perseveration, depersonalization or active delusional system.  He denied auditory or visual hallucinations but did experience flashbacks and intrusive thoughts in addition to nightmares.  Judgment, insight and impulse control were good.  There was no disturbance of cognitive functioning.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 55.

A VA treatment record in September 2010 shows the Veteran had nightmares and can become easily angered as a result of his PTSD.  The Veteran reported his irritability improved with medication.  Mental status evaluation showed the Veteran was well groomed, cooperative, and oriented.  Hi speech was normal, mood was slightly depressed, and affect was constricted.  Thought process was goal directed.  There were no auditory, visual, olfactory, tactile hallucinations nor did the Veteran have delusions, obsessions, illusion, and paranoid ideation.  The Veteran had fleeting thoughts of suicidal and homicidal ideation but would not act on it.  His attention and concentration were good.  His judgment, insight, and impulse control were good.  His GAF score was 55.  

A November 2010 report of VA examination reflects the Veteran's complaints of PTSD symptoms such as recurrent intrusive images or thoughts, recurrent distressing dreams, avoidant behavior, sleep disturbance, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  He worked at the VA doing heating and air conditioning work.  He had been married to his wife for 41 years and described his wife as his "rock" and source of great support.  He participated in leisurely activities including deer hunting and fishing.

Mental status examination showed no impairment of thought process or communication.  He denied having delusions or hallucinations.  He had appropriate eye contact and was cooperative.  He denied having suicidal or homicidal ideation, intent or plan.  He was oriented and able to maintain personal hygiene and other basic activities of daily living.  His memory was described as average.  He denied obsessive or ritualistic behavior that interfered with routine activities.  Speech was with normal limits and the Veteran denied having panic attacks.  No significant impairment of impulse control was noted.

The examiner assigned a GAF score in the range of 50-55 and found that the Veteran's PTSD symptomatology appeared to be relatively stable compared to the 2008 VA examination.  The examiner concluded that it was less likely than not that the Veteran was more impaired than he was in 2008.  

The examiner noted that although the Veteran reported losing his temper at work, yelling at his co-workers, and being verbally counseled, he has not missed any work, been suspended or written up.  The Veteran reported being less confrontational at work than he was in 2008.  He was never given a poor work evaluation.  The Veteran was able to perform activities of daily living without difficulty.  As for family, the Veteran reported tendency to isolate himself and be quieter.  As for social relations, the examiner noted that the Veteran for many years has had no friends.  He also reported having road rage for many years, however he denied violence or police involvement.  He enjoyed recreational activities such as deer hunting and fishing.  

The examiner found that the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care and conversation normal).  

The other evidence of record, to include VA treatment records dated in February 2011 and the Veteran's testimony during his September 2010 Decision Review Officer hearing, is cumulative of the evidence discussed above.  

Analysis

In September 2013 the Board granted a 50 percent rating, but not higher, for PTSD for the entire appeal period.  The Veteran appealed to the Court the Board's decision not to grant a rating higher than 50 percent.  

In an August 2014 Order, the Court vacated the September 2013 Board decision to the extent that the Board did not grant a rating higher than 50 percent and remanded the matter back to the Board for development consistent with the parties' JMR.

The parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons or bases for its determination that the Veteran had few of the symptoms listed in the criteria for a 70 percent rating.  

First, the parties noted that while the Board reasoned that even if the Veteran's report of irritability or impaired impulse control was accepted, neither the lay nor medical evidence of record suggested periods of violence.  The parties agreed that under Diagnostic Code 9411, evidence of impaired impulse control does not need to include periods of violence to warrant a 70 percent rating.  Instead "periods of violence" is only listed in Diagnostic Code 9411 as an example of impaired impulse control.  They pointed out that the evidence of record reflected "episodic significant anger and road rage" (September 2009 VA treatment record), "fits of breaking things including screaming and yelling" and that the Veteran "is easily angered and irritated as well as impatient with others."  (September 2008 VA examination).  They also noted that the November 2010 VA examiner found nothing significant regarding the Veteran's impaired impulse control while recording that the Veteran had "irritability or outbursts of anger."  Further, the parties pointed out that the November 2010 VA examiner noted that the Veteran reported that he "loses his temper at work at times, and will yell at his co-workers", which could also be indicative of "difficulty in adapting to stressful circumstances (including a worklike setting)", which is part of the rating criteria for a 70 percent rating.   

Second, the parties discussed that the Board in determining that a rating in excess of 50 percent was not warranted also reasoned that while the record established that the Veteran had thoughts of homicide or suicide, the record did not establish a plan or any intent.  The parties reasoned that contrary to the Board's finding, Diagnostic Code 9411 does not appear to require a suicidal plan or intent for a 70 percent rating, but only ideation, which the record appeared to reflect.  They further noted that while the Board concluded that the Veteran was not a danger to himself or others, the reasoning is unclear because persistent danger of hurting self or others is a part of the 100 percent criteria and not the 70 percent criteria.  

Lastly, the parties agreed that to the extent the Board found that the Veteran only had a few of the symptoms listed in the criteria for a 70 percent rating, the presence of a few symptoms could be enough for the grant of a 70 percent rating.  

The Board will address the concerns of the Court in the analysis that follows.  

After a careful review of the evidence, the Board concludes that the symptoms of the Veteran's PTSD throughout the appeal period have most nearly approximated the criteria for a 50 percent rating based occupational and social impairment with reduced reliability and productivity.  The Board finds the Veteran's symptoms have been consistent throughout the record.  

The evidence shows that the Veteran clearly has difficulty establishing and maintaining effective work and social relationships, panic attacks, short term memory problems, and disturbances of motivation and mood which are contemplated by the criteria for a 50 percent rating.  On VA examination in September 2008, the Veteran reported difficulty working with co-workers, being short tempered and argumentative with his wife, being estranged from his entire family, and experiencing short term memory problems.  The examiner noted that he had panic attacks and mood was slightly depressed.  On VA examination in November 2010, the examiner noted that although the Veteran reported problems getting along with his co-workers he reported being less confrontational at work than he was in 2008.  The Veteran reported tendencies to isolate himself from his family and had no social friendships.  

Further, the Veteran was assigned a GAF score of 50-55 on VA examination in September 2008, a GAF score of 59 in August 2009, a GAF score of 55 in June 2010 and September 2010, and a GAF score in the range of 50-55 on VA examination in November 2010.  As discussed above, a GAF score of 41-50 contemplates serious symptoms or any serious impairment in social, occupational, or school functioning .  A GAF score of 51-60 contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF scores were predominantly over 50 but less than 60 and further support the assignment of a 50 percent evaluation throughout the pendency of the claim.

At no point has the Veteran's overall PTSD symptomatology met the criteria for a 70 percent rating.  Here a few of the symptoms contemplated for a 70 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  However, as discussed above, it is the impact of the symptoms on occupational and social functioning that determines the rating.  See Vazquez-Claudio, 713 F.3d at 118.  For the reasons presented below, the Veteran's symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  

First, although there have been a couple of isolated instances whereby the Veteran admitted to having suicidal ideation, as reflected in August 2009 and September 2010 medical records, on multiple occasions he the denied being suicidal or experiencing suicidal ideation, as evidenced by the September 2008 VA examination, June 2010 VA psychology treatment record, and November 2010 VA examination.

Second, although the Veteran has unprovoked irritability with impaired impulse control and difficulty in adapting to stressful circumstance, his symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas.  On VA examination in September 2008, the Veteran reported anger control problems, anger outbursts, irritability, road rage, difficulty working with co-workers, being short tempered and argumentative with his wife, and being estranged from his entire family.  He had very few strong social relationships.  Nevertheless, he reported that he never missed work due to mental problems and enjoyed leisure activities such as deer hunting with his son and wife.  Furthermore, although the Veteran was irritable and difficulty to get along with he was tolerated at work because he was efficient at his job doing heating and air conditioning work at VA.  An August 2009 VA psychology consult shows the Veteran was married to his wife for 40 years, maintained contact with 2 of his children, and his leisure activities included watching movies with his wife.  On VA examination in November 2010 the Veteran described his wife as his rock and source of great support.  The examiner noted that although the Veteran reported problems getting along with his co-workers, he did not miss any work, has not been suspended, written up, nor given a poor work evaluation.  The Veteran reported being less confrontational at work than he was in 2008.  While the Veteran reported having road rage for many years, he denied violence or police involvement.  

Third, the Veteran's PTSD is not manifested by most of the symptoms listed in the 70 percent criteria that would overall cause occupational and social impairment in most areas, to include symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  The Veteran had no obsessions and obsessive or ritualistic behavior.  See, e.g., VA psychology report dated June 2010, VA treatment record dated September 2010, and November 2010 VA examination.  His speech was normal  See, e.g., September 2008 VA examination, June 2010 VA psychology note, September 2010 VA treatment record, and November 2010 VA examination.  The Veteran's does not demonstrate near-continuous panic or depression affecting his ability to function independently, appropriately and effectively as did not receive poor employment evaluations, was able to perform his job efficiently, never missed work due to mental problems, and enjoyed leisure activities such as deer hunting with his son and wife.  See, e.g., VA examinations dated in September 2008 and November 2010.  He was well groomed and able to maintain his hygiene.  See, e.g., September 2008 VA examination, June 2010 VA psychology note, September 2010 VA treatment record, and November 2010 VA examination.  The evidence also does not demonstrate that the Veteran is unable to maintain effective relationships as he has reported that he maintains contact with 2 of his children, enjoys engaging in leisurely activities with his wife, and considers his wife to be the rock in his life.  See, e.g., August 2009 VA psychology consult and November 2010 VA examination.  

In sum, while the Board recognizes that the Veteran's symptoms impair his mood and cause difficulty in establishing and maintaining effective work and social relationships the totality of his PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Although the Veteran has difficulty establishing and maintaining effective work and social relationships, he has not missed any work nor received poor performance evaluations.  His symptoms do not impact school as he does not attend school.  He has a good relationship with his wife and 2 children.  His judgment throughout the appeal period has been evaluated as good and there has been no impairment of thought process.  See, e.g., September 2008 VA examination, August 2009 VA psychology consult, June 2010 VA psychology note, September 2010 VA treatment record, and November 2010 VA examination.

A higher schedular rating of 100 percent also is not warranted as that rating requires evidence of total occupational and social impairment.  Although the Veteran reported occasional homicidal ideation in September 2008 and September 2010, these are isolated incidents as the Veteran in August 2009, June 2010, and November 2010 denied having homicidal thoughts.  As discussed above the Veteran had a couple of incidents of suicidal ideation, however he did not have a plan or intent to act on them.  See, e.g., September 2010 VA treatment record.  Furthermore when viewed in the context of the totality of the evidence the Veteran's isolated instances of suicidal and homicidal ideation do not rise to the level of persistent danger of hurting self or others nor do his PTSD symptoms more nearly approximate total and occupational social impairment.  Throughout the appeal period the Veteran's thought processes were intact and he was well oriented to time, place, and person, and was able to perform activities of daily living  See, e.g., September 2008 VA examination and November 2010 VA examination.  In June 2010 the examiner specifically noted that the Veteran's thought processes were goal directed and thought content was devoid of paranoia, obsession, grandiosity, magical thinking, perseveration, depersonalization or active delusional system.  He denied auditory or visual hallucinations.  In September 2010 the examiner also found that there were no auditory, visual, olfactory, tactile hallucinations nor did the Veteran have delusions, obsessions, illusion, and paranoid ideation.  On VA examination in November 2010 the Veteran denied having delusions or hallucinations.  

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned.

Based on the foregoing, the Board concludes that the Veteran's PTSD disability has been 50 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying any benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to the specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.  


ORDER

An evaluation in excess of 50 percent for service-connected PTSD is denied.



REMAND

VA treatment records in September 2009 show that Veteran had a body mass index (BMI) of 32.2 and 31.6 in October 2009.  VA progress notes in March 2012 show that Veteran's BMI was 30.5 and that he was obese.  VA examination reports in September 2008 and in November 2010 show that the Veteran's PTSD was manifested by sleep problems.  

On VA examination in December 2013, the examiner noted that the Veteran's service treatment records do not contain any reference to sleep apnea or snoring and that the Veteran was first diagnosed with sleep apnea in 2009.  The examiner opined that it is less likely as not that the Veteran's service-connected PTSD caused or aggravated the sleep apnea based on the rationale that obstructive sleep apnea is due to a local phenomenon in the pharynx with abnormal positioning of the anatomical structures that causes the apneic spells; it can also be due to CNS abnormal stimuli from the brain.  

In a brief dated in September 2014, the Veteran's representative contends that the December 2013 VA examination is inadequate as the examiner in rendering the opinion did not consider the Veteran's obesity or the common knowledge link between obesity and sleep apnea.  The representative asserted that the evidence shows that the service-connected PTSD is manifested by sleep impairment, which in turn resulted in obesity which ultimately caused or aggravated the sleep apnea.  The representative cited to WebMD for the purpose of establishing that medical literature shows that the consequence of sleep deprivation causes obesity.  He also cited to an article in The Open Cardiovascular Medicine Journal, Posttraumatic Stress Disorder and Cardiovascular Disease, dated in 2011, which shows that people with PTSD have an increased risk of obesity.  

Thus based on the evidence of record the VA examiner's December 2013 opinion is inadequate as he did not consider the Veteran's obesity.  Thus under the duty to assist further development remains necessary to obtain an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the December 2013 VA sleep apnea examination.  If this examiner is not available another appropriate examiner should render the opinion.  After reviewing the record the examiner must address the following questions:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to or the result of the service-connected PTSD?  

If it is found that the sleep apnea is aggravated by the service-connected PTSD, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner is asked to address the Veteran's obesity and BMI of 30.5 documented in the March 2012 VA treatment record.  The examiner also is asked to comment on the medical literature cited to by the Veteran's representative in the September 2014 brief to show that the service-connected PTSD is manifested by sleep impairment, which in turn resulted in obesity which ultimately caused or aggravated the sleep apnea

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.
   
2. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


